Terry, J.,
after stating the facts, as above, delivered the opinion of the Court—Murray, C. J., concurring.
The evident design of the Registration Act was, by establishing a notice equally accessible to all, to protect subsequent bona fide purchasers. The doctrine of constructive notice, under registration laws, has always been regarded as a harsh necessity, and the statutes which create it have always been subjected to the most rigid construction.” Call v. Hastings, 3 Cal., 179. ■ So far as the lots in controversy are affected, the deed of Reynolds was not recorded, until the title of plaintiff's grantor was perfected; and, conceding the propriety of the interlineation, it could only impart notice from the time it was made, and could in no way impair or defeat a title previously acquired. Our statute provides that “ Every conveyance, certified and recorded in the manner prescribed in this act, shall, from the time of filing the same with the recorder for record, impart notice to all persons of the contents thereof.” See § 25, p. 251.
We think the design and intention of this act was to give constructive notice of the facts which appeared upon the face of the record, and that it could not operate as notice of such portions of the deed as, through mistake or carelessness, are not entered of record.
In this view, we are sustained by decisions of various States. In Erost v. Beckman, 1 John. Oh. R., a mortgage for three thousand dollars, which by mistake was recorded as a mortgage for three hundred dollars, was held valid, as against a subsequent purchaser, only for three hundred dollars. So, in Sawyer v. Craige, 10 Vt. R., 555, a deed for the east half of a certain lot was erroneously recorded as a deed to the west half. It was-held invalid, as against" a subsequent bona fide purchaser of the east half. See also 20 Ohio R., 266.
Judgment affirmed, with costs.